   Case 1:20-mj-03050-AOR Document 10 Entered on FLSD Docket 09/08/2020 Page 1 of 1

                                         M IN UTE O RDER                                            Page11
                                M agistrate ludge Lauren F.Louis
                AtkinsBuildingCourthouse-11thFloor                       Date:9/4/20     Time:1:00p.m.
Defendant: (zllordanPaulGrenon         J#:73682-018          Case#: 20-3050-MJ-OTAZO-REYES
AUSA: M ichaelHom er                                  Attorney:
Violation: CONSPTODEFRAUDTHEU.S.ANDTODELIVER               Surr/ArrestDate:9/3/2020           YOB:1994
         M ISBRANDED DRuGs

Proceeding: InitialAppearance                                 CJA Appt:
Bond/PTD Held:C Yes C No              Recom mended Bond:
Bond Setat;                                                       Co-signed by:
 Il
  -l surrenderand/ordonotobtainpassports/traveldocs                    Language: English
 nf- ReporttoPTSasdirected/or                x'saweek/monthby Disposition:
     phone:         x?saweek/monthinperson                                            .
     Random urinetesting bypretrial
 Nr services
     Treatmentasdeemed necessary                                        Defendantadvised ofrightsand
 Nr Refrainfrom excessiveuseofalcohol                                   charges
 r participatein m entalheal
                           th assessment& treatm ent
 r- Maintainorseekfull-timeemployment/education                         Defendantstood mute.Defendant
 r Nocontactwithvictims/witnesses,exceptthroughcounsel                  proceeded Pro se intheM iddle
 1
 - Nofirearms                                                           District.The InitialAppearance,
 Nr Nottoencumberproperty                                               PreliminaryhearingandDetention
 r May notvisittransportation establishm ents                           he3rin: held in the M iddle Districtof
     H                                                                  Florida.
      omeconfinement/ElectronicMonitoringand/or
     Curfew             pm to            am,paid by
     Allow ances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 r- Travelextended to:                                                   Time from today to        excluded
 RC Other:                                                               fromSpeedyTrialClock
NEXT COURT APPEARANCE   Date:            Tim e:          Judge:                           Place:
ReportRECounsel:
PTD/Bond Hearing:
Arruignment:                    1/8/21        1:30p-m .            Duty/M fam f
StatusConference RE:
D.A.R.14:17:22/LFL 01 9.4.2020 zoom                           Tim ein Court: 15m ins
                             s/LaurenF.Louis                                   MagistrateJudge
